DETAILED ACTION
Response to Amendment
This is a Corrected Notice of Allowability in response to Applicant’s After-Final Response Amendment file on July 22, 2022 and the Notice of Allowance mailed on August 5, 2022.  Claims 1-10 are still pending and presented for further examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Wu (Reg. No. 45,241) on August 18, 2022.

IN THE CLAIMS
Please amend claim 10 as follows:
10. (Currently Amended) A non-transitory computer readable storage medium, comprising computer readable instructions which, when read and executed by a computer, cause the computer to execute the method according to claim 1.
Allowable Subject Matter
3.	Claims 1-10 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach nor suggest in detail acquiring behavior data of at least one user by a client device within a cycle; forwarding the behavior data from the client device to an operator server via one or more nodes of a blockchain network; determining a value corresponding to the at least one user by the operator server within the cycle according to the behavior data of the at least one user and a value of a rated quantity within the cycle in combination with all the elements of the independent claims.
5.	The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LASHONDA JACOBS-BURTON/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ljb
August 18, 2022